—

DN bp NO NO NHN WN NO NY NO KH KF HH KF KF FO FEF Ell le
oOo NN KN UO Se WY NY |§ DOD Oo oO HN DB OT FSF W NY KF OS

\o oO ~~] nN ws Ww N

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CLARENCE McNAIR, Case No. 3:18-CV-0451-RCJ-CLB
Plaintiff, ORDER
V.
DAVID VEST,
Defendant.

IT IS HEREBY ORDERED that Deputy Attorneys General Douglas Rands and S.
Paul Edwards shall appear before the United States District Court for the District of
Nevada before the Honorable Carla Baldwin, United States Magistrate Judge, 400
South Virginia Street, Fourth Floor, Courtroom One, Reno, Nevada 89501 at 9:00 a.m.
on the 13th day of April, 2020, to show cause why the Office of the Attorney General is
failing to accept service for David Vest in this case while simultaneously representing
David Vest in Meeks v. Nevada Department of Corrections, Case No. 3:18-CV-0431-
MMD-WGC.

IT IS FURTHER ORDERED that a copy of this order shall be served upon the
Office of the Attorney General via CM/ECF.

IT iS SO ORDERED.

DATED: February 26, 2020

   

 

 
 

BALDWIN
ED STATES MAGISTRATE JUDGE

 
